Exhibit 10.2

 

LOGO [g315465ex10_2pmt01a.jpg]

  Allied Nevada Gold Corp.   9790 Gateway Drive   Reno, Nevada 89521   Phone :
(775) 358-4455 Facsimile (775) 358-4458

 

 

Mr. Stephen M. Jones

3066 Hickory Ride Circle

Bryan, TX 77807

February 6, 2012

Dear Steve

On behalf of Allied Nevada Gold Corp. (the “Company”). I am pleased to offer you
employment as the Executive Vice President Financial Services and Business
Development, Allied Nevada Gold Corp. In the capacity of EVP Financial Services
and Business Development you will report to directly to myself, Scott Caldwell,
President and Chief Executive Officer, Allied Nevada Gold Corp. As a key member
of the Executive Team you will also work closely with the Vice President of
Technical Services, the Vice President of Exploration, and the Vice President
Mine Support Services, as well as other personnel associated with the Operations
and the Corporate Office. This letter is intended to summarize the terms of your
employment.

You will be an “at-will” employee, which means that either you or the Company
may end the employment relationship at any time for any reason or no reason at
all. This offer letter does not constitute, and is not intended to be, a
contract of employment or promise to pay any amounts described herein.

Upon starting your employment for Allied Nevada Gold you and I will finalize
your position description, and develop your short and long term goals and
objectives. As you know Allied Nevada Gold Company is a start-up company. As a
key member of the Executive Team you may be required to assume additional duties
not necessarily associated with this position.

Your base salary will be US$14,583.33 less appropriate withholdings on a
biweekly basis in accordance with the Company’s standard payroll policies, which
is based on an annualized rate of US$350,000.00. Additionally, the position is
one which will be eligible to be considered for an annual cash performance based
award of up to 50% of base salary. You will also be eligible with approval from
the Board of Directors, to participation in the company executive equity program
annually. Finally subject to approval of the Board of Directors you will receive
30,000 PSUs Performance Share Units to vest equally over a 3 year period of time
upon joining the company.



--------------------------------------------------------------------------------

You will be eligible to participate in benefits plans and policies generally
available to employees of the Company, including vacation, health, dental and
disability insurance. Policies applicable to other employees of the Company will
also be applicable to you. You will be eligible for four weeks’ vacation per
year. Also you are eligible for relocation assistance under the company policy.

In addition you will receive an employment contract subject to the same terms
and conditions as provided in the other peer executive contracts. Generally it
will provide for IX base compensation plus appropriate benefits in a not for
cause separation and a 2X base compensation plus appropriate benefits in a
Change of Control separation.

Steve, I am very excited about your interest and potential employment with
Allied Nevada Gold. As a key member of the Executive Team, I am confident that
you will help us achieve our goal of becoming the next growth company in the
gold mining industry.

Sincerely,

 

/s/ Scott A. Caldwell   Scott A Caldwell   President and Chief Executive Officer
9790 Gateway Drive Suite 200 Reno NV 89521   USA   Accepted:   /s/ Stephen M.
Jones   2/7/02 Stephen M. Jones   Date

Expected Start Date  

March 5